Exhibit 10.15

 

THIRD AMENDMENT TO THE CREDIT AGREEMENT

 

This THIRD AMENDMENT TO THE CREDIT AGREEMENT (this “Third Amendment”) is made
and entered into effective as of Sept 29, 2009, by and between GOLDEN GRAIN
ENERGY, LLC, an Iowa limited liability company (“Borrower”), and HOME FEDERAL
SAVINGS BANK, a federally chartered stock savings bank (“Lender”). This Third
Amendment amends the Master Amended and Restated Credit Agreement between
Borrower and Lender (the “Master Agreement”) as supplemented by the First
Supplement to the Master Amended and Restated Credit Agreement (the “First
Supplement”), the Second Supplement to the Master Amended and Restated Credit
Agreement (the “Second Supplement”), and the Third Supplement to the Master
Amended and Restated Credit Agreement (the “Third Supplement”), each dated as of
November 14, 2006, and as amended by that certain First Amendment to the Credit
Agreement dated as of August 1, 2007, and the that certain Second Amendment to
the Master Credit Agreement (“Second Amendment”)dated as of May 21, 2009 (as the
same may be amended, restated, or otherwise modified from time to time,
collectively known as the “Credit Agreement.”).

 

RECITALS:

 

WHEREAS, Lender has made certain loans and other credit accommodations available
to Borrower under the original Credit Agreement; and

 

WHEREAS, Borrower and Lender desire to amend the Credit Agreement as hereinafter
set forth.

 

NOW, THEREFORE, Borrower and Lender agree as follows:

 

1.             Definitions.  Capitalized terms used herein without definition
have the meanings specified in the Credit Agreement.  Definitions in this
Amendment control over inconsistent definitions in the Credit Agreement, but
only to the extent the defined terms apply to the subject matter of this
Amendment.  Definitions set forth in the Credit Agreement control for all other
purposes.

 

2.             Consent to Investment.  Subject to the conditions provided
herein, and further subject to amendment of the terms of the Credit Agreement as
provided herein, Lender hereby consents to Borrower’s investment of up to
$1,500,000 in Guardian Energy, LLC, a Delaware limited liability company
(“Guardian”).  For the avoidance of doubt, Borrower’s maximum $1,500,000
investment in Guardian includes any funds Borrower receives from Guardian Eagle,
LLC as a disbursement or otherwise.  Borrower shall not commit, by agreement or
otherwise, to maintain any specified minimum level of cash or equity in
Guardian.  Schedule 6.04(a) is amended and restated as set forth on the attached
Schedule 6.04(a).

 

3.             Termination of Deferral Period.  Paragraph 6 of the Second
Amendment is hereby rescinded and the Deferral Period stated therein is hereby
terminated.  Nothing in Paragraph 6 of the Second Amendment shall be given
further force or effect whatsoever.  Repayment of the 2006 Expansion Loan shall
resume as provided under the terms of the Credit Agreement in effect immediately
prior to effectiveness of the Second Amendment..

 

--------------------------------------------------------------------------------


 

4.             Effectiveness; Conditions Precedent; Covenants.  This Third
Amendment will become effective upon (i) payment by Borrower of all deferred
principal payments originally due and payable on June 1, 2009, July 1, 2009,
August 1, 2009, and September 1, 2009, (ii) the delivery to Lender, in form and
substance satisfactory to Lender, of a counterpart of this Third Amendment; and
(ii) Lender’s receipt of all amounts due and payable on or prior to the date
hereof and all other fees and amounts for reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by Borrower pursuant to
any Loan Document or any other agreement with Lender.

 

5.             Representations; Events of Default.  In order to induce Lender to
execute this Third Amendment, Borrower, as of the date of this Third Amendment,
hereby:  (a) makes and renews the representations and warranties contained in
Article III of the Master Agreement, and (b) certifies to Lender that there are
no existing Defaults or Events of Default.

 

6.             General.  On and after the effectiveness of this Third Amendment,
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the Loan Documents to the Credit Agreement, will mean the Credit
Agreement as amended by this Third Amendment.  The Credit Agreement, as so
amended, is and will continue to be in full force and effect and it and the
other Loan Documents are hereby ratified and confirmed in all respects.

 

7.             Counterpart Signatures.  This Third Amendment may be executed by
each party in one or more counterparts, each of which will be deemed an original
and all of which taken together constitute one binding document.

 

[Signature page to follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

 

LENDER:

 

BORROWER:

 

 

 

HOME FEDERAL SAVINGS BANK

 

GOLDEN GRAIN ENERGY, LLC

 

 

 

 

 

 

By:

  /s/ Eric Oftedahl

 

By:

  /s/ Walter Wendland

Name:

Eric Oftedahl

 

Name:

Walter Wendland

Title:

Vice President

 

Title:

President

 

3

--------------------------------------------------------------------------------


 

Schedule 6.04(a)

 

Investments

 

1.             The Borrower has a $605,000 investment in Renewable Products
Marketing Group.

 

2.             The Borrower has a $4,000,000 investment in Absolute Energy, LLC.

 

3.             The Borrower has a $5,000,000 investment in Homeland Energy
Solutions.

 

4.             The Borrower has a $1,500,000 investment in Guardian Energy, LLC.

 

4

--------------------------------------------------------------------------------